 1   MARGO A. RAISON, COUNTY COUNSEL
     By: Kathleen Rivera, Deputy (SBN 211606)
 2   Kern County Administrative Center
 3   1115 Truxtun Avenue, Fourth Floor
     Bakersfield, CA 93301
 4   Telephone 661-868-3800
     Fax 661-868-3805
 5   Attorneys for Defendants, County of Kern,
 6   Nick Evans and Todd Newell

 7   Luis A. Carrillo, Esq. (SBN 70398)
     Michael S. Carrillo, Esq. (SBN 258878)
 8
     CARRILLO LAW FIRM, LLP
 9   1499 Huntington Dr., Ste. 402
     South Pasadena, CA 91030
10   Telephone 626-799-9375
     Attorneys for Plaintiff Rhonda Hagood
11
12
13                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
14
15
     RHONDA HAGOOD                                      )   Case No.: 1:18-CV-01092 JLT
16                                                      )
                             Plaintiff,                 )   ORDER GRANTING SUPPLEMENTAL
17   v.                                                 )   STIPULATION TO AMEND THE CASE
18                                                      )   SCHEDULE
     KERN COUNTY, a California municipal                )   (Docs. 24, 26)
19   entity; NICK EVANS, an individual;                 )
     TODD NEWELL, and individual; and                   )
20   DOES 1 THROUGH 10, Inclusive.                      )
21                                                      )
     Defendants.                                        )
22                                                      )
23
                                                PROPOSED ORDER
24
25           The parties seek an order amending the case schedule. (Docs. 24, 26) Based upon the
     information contained in the supplemental stipulation (Doc. 26), it appears that the originally
26
27   assigned Deputy County Counsel failed to diligently pursue discovery in this case. Other than
     producing responses to discovery and making an incomplete Rule 26 disclosure, nothing else
28
                                                          1
     ____________________________________________________________________________________________
     Supplemental Stipulation to Amend the Scheduling Order; [Proposed] Order; Declaration of Kathleen Rivera;
     Declaration of Michael Carrillo
 1   appears to have been done until it was reassigned to Ms. Rivera. Because the earlier conduct
 2   prejudices the plaintiff and because Ms. Rivera has worked diligently to correct this situation,
 3   the Court ORDERS the case schedule to be amended as follows:
 4           1.      All non-expert discovery SHALL be completed no later than December 18,
 5   2019;
 6           2.      All non-expert discovery SHALL be completed no later than February 24,
 7   2020. Toward this end, the parties SHALL disclose all experts no later than January 17,
 8   2020 and any rebuttal experts by February 7, 2020;
 9           3.      Any non-dispositive or dispositive motions SHALL be filed no later than
10   February 13, 2020 and heard no later than March 20, 2020;
11           4.      The pretrial conference is CONTINUED to April 10, 2020 at 9:00 a.m.;
12           5.      The trial is CONTINUED to June 8, 2020 at 8:30 a.m.
13
     IT IS SO ORDERED.
14
15       Dated:     October 1, 2019                                /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          2
     ____________________________________________________________________________________________
     Supplemental Stipulation to Amend the Scheduling Order; [Proposed] Order; Declaration of Kathleen Rivera;
     Declaration of Michael Carrillo
